Case 1:18-cr-20758-MGC Document 53 Entered on FLSD Docket 05/15/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 18-CR-20758-Cooke


  UNITED STATES OF AMERICA

  vs.

  MANUEL ANTONIO BALDIZON MENDEZ,

               Defendant.
  ________________________________________/


    JOINT MOTION TO EXTEND DATE OF SURRENDER TO BUREAU OF PRISONS


         COMES NOW, the United States of America, through its undersigned counsel, respectfully

  requesting, jointly with the defendant, that the date of the defendant’s surrender to the Bureau of

  Prisons (“BOP”) be extended for 30 days, specifically from June 1, 2020, to July 1, 2020. The

  request is made so that the defendant can complete his endeavors to satisfy the forfeiture judgment

  and to address certain ailments that are of concern to the defendant during this time of the Covid-

  19 pandemic.

         1.      As the Court is aware, the defendant has pled guilty to money laundering, in

  violation of Title 18, U.S.C., Section 1956. The Court sentenced him to 50 months’ incarceration

  and ordered that he report to his designated BOP facility on March 5, 2020.

         2.      Due to ongoing matters in which the defendant is providing assistance in allowing

  the government to forfeit funds due under the ordered money judgment, the parties request an

  additional 30 days for the defendant’s surrender.




                                                  1
Case 1:18-cr-20758-MGC Document 53 Entered on FLSD Docket 05/15/2020 Page 2 of 2



         3.      The defendant also notes that he has some medical issues relating to heart-health

  for which he is seeking treatment and experiencing difficulties due to the Covid-19 pandemic

  causing delays for treatment.

         4.      For these reasons, the government requests, jointly with the defendant, that the

  Court extend the defendant’s surrender date to July 1, 2020.

                                              Respectfully submitted,
                                              ARIANA FAJARDO ORSHAN
                                              UNITED STATES ATTORNEY

                                         By: /s/ Walter M. Norkin
                                             WALTER M. NORKIN
                                             Assistant United States Attorney
                                             Court ID No. A5502189
                                             U.S. Attorney=s Office - SDFL
                                             99 N.E. 4th Street, Suite 718 Miami,
                                             FL 33132-2111
                                             Telephone: (305) 961-9406
                                             Email: Walter.Norkin@usdoj.gov

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk
  of the Court using CM/ECF, and served a copy to defense counsel by ECF and email, on May
  15, 2020.

                                                      /s/ Walter M. Norkin
                                                       Assistant United States Attorney




                                                  2
